 



( TRIZEC LOGO) [c02993c0299300.gif]
EXHIBIT 10.20
Trizec Properties, Inc.
2002 LONG TERM INCENTIVE PLAN
(Amended and Restated Effective February 6, 2006)
1.      Purpose of Plan
        The purpose of the Trizec Properties, Inc. 2002 Long Term Incentive Plan
(the “Plan”) is to secure for Trizec Properties, Inc. (the “Company”) and its
shareholders the benefits arising from capital ownership by those directors,
officers, key employees and key advisors of the Company and its Subsidiaries who
are and will be responsible for its future growth and continued success. The
Plan provides those individuals the opportunity to acquire a proprietary
interest in the Company through the granting of Awards in the form of Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Rights, Performance Awards and other
Share-based compensation, as set forth in this Plan.
        The Plan was initially adopted effective May 8, 2002 as the Trizec
Properties, Inc. 2002 Stock Option Plan and is amended and restated herein as
the Trizec Properties, Inc. 2002 Long Term Incentive Plan.
2.      Definitions
“Agreement” means a written agreement or certificate, executed by the Company,
and, if so required by the Committee, by the Participant, which sets forth the
terms and conditions of the Award.
“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Right, Performance Award and other Share-based compensation award, rights,
interests or options or other securities of the Company granted pursuant to this
Plan.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended and the applicable
regulations and rulings promulgated thereunder.
“Committee” means the Compensation Committee or such other committee appointed
from time to time by, and duly authorized to act on behalf of, the Board to
administer this Plan.
“Company” means Trizec Properties, Inc., a Delaware corporation, and includes
any successor corporation thereof.
“Corporate Reorganization” means the plan of arrangement pursuant to Canadian
law, pursuant to which the Company became a publicly traded United States real
estate

page 1 of 14



--------------------------------------------------------------------------------



 



investment trust which owned all of the United States assets owned by TrizecHahn
Corporation and its subsidiaries.
“Date of Grant” means the date on which an Award is granted as set forth in the
applicable Award Agreement.
“Disability” has the meaning set forth in Section 409A of the Code.
“Dividend Equivalent” means a payment with respect to an Award equal to the
amount of dividends paid on a Share.
“Employee” means any person who is an employee of the Company or one of its
Subsidiaries, including employees who are officers or members of the Board.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of a Share determined as of any date means (i) means the
closing sale price for a Share (or the closing bid, if no sales were reported),
as quoted on the last trading day immediately preceding the date of such
determination, on any stock exchange, or a national market quotation system
including without limitation the Nasdaq National Market, in which Shares of the
Company are listed, as reported in The Wall Street Journal or such other source
as the Committee deems reliable, or (ii) if Shares are not listed on a
securities exchange or traded over the Nasdaq National Market, Fair Market Value
will be determined by such other method as the Committee determines in good
faith.
“Former Employee” means an individual who is a former Employee as of the
effective date of the Corporate Reorganization.
“Incentive Stock Option” means an Option awarded to an Employee which is
designated as an incentive stock option and which satisfies all applicable
requirements therefor under Section 422 of the Code.
“Key Advisor” means an individual advisor (not an Employee or a Non-Employee
Director) who performs services for the Company or any of its Subsidiaries and
is selected for an Award by the Committee.
“Non-Employee Director” means a member of the Board who shall qualify as a
“non-employee director” as the term (or similar or successor term) is defined by
Rule 16b-3 under the Exchange Act.
“Non-Qualified Stock Option” means an Option awarded under the Plan which is not
an Incentive Stock Option.
“Option” means a right to purchase a Share under the terms and conditions of an
Option Agreement that is either an Incentive Stock Option or a Non-Qualified
Stock Option.
“Option Price” means the price at which a Share may be purchased under an
Option, as the same may be adjusted from time to time in accordance with
Section 11 hereof.
“Participant” means an Employee, Former Employee, Non-Employee Director or Key
Advisor who has been granted an Award and participates under the Plan.

page 2 of 14



--------------------------------------------------------------------------------



 



“Performance Award” means a right to receive payment from the Company in cash,
subject to the terms and conditions of the Award pursuant to Section 8.
“Plan” means this Trizec Properties, Inc. 2002 Long Term Incentive Plan, as may
be amended from time to time.
“Restricted Stock” means Shares granted to a Participant which are subject to
restrictions on transferability pursuant to Section 7 of the Plan.
“Restricted Stock Right” means a right to receive payment from the Company in
Shares (including Restricted Stock) subject to the terms and conditions of an
Award granted pursuant to Section 7 of the Plan.
“Share” or “Shares” means the authorized shares of common stock, $.01 par value
per share, of the Company.
“Stock Appreciation Right” or “SAR” means the right to receive a payment from
the Company in cash, Shares, or any combination thereof, equal to the excess of
the Fair Market Value of a Share on the date of exercise over a specified price
fixed by the Committee, but subject to such maximum amounts as the Committee may
impose.
“Subsidiary” means a corporation, partnership, limited liability company, trust
or any other form of business entity, domestic or foreign, of which not less
than 10% of the equity interest is held directly or indirectly by the Company or
a Subsidiary, whether or not such corporation, partnership, limited liability
company, trust or any other form of business entity now exists or is hereafter
formed, created, organized or acquired by the Company or a Subsidiary; provided,
however, that for the purposes of determining the Employees who are eligible to
receive Awards of Incentive Stock Options, the term “Subsidiary” shall be
limited to a corporation or trust, domestic or foreign, of which not less than
50% of the equity interest is held directly or indirectly by the Company or one
or more Subsidiaries that is a corporate or trust entity, whether or not such
corporation or trust now exists or is hereafter formed, created, organized or
acquired by the Company or a Subsidiary that is a corporate or trust entity.
          Unless the context requires otherwise, the use of masculine pronouns
shall also refer to feminine pronouns and the use of a singular noun shall also
refer to the plural. Unless otherwise stated, references to articles and
sections refer to articles and sections of the Plan.
3.        Administration of the Plan
          The Plan shall be administered by the Committee (comprised of two or
more members, acting through a majority thereof) who are appointed by the Board.
Except as the Board may otherwise determine in connection with a change in
applicable law or other relevant circumstances, a person may serve on the
Committee only if he is a Non-Employee Director and satisfies the requirements
of an “outside director” for purposes of Section 162(m) of the Code and the
regulations thereunder. The Committee shall have the discretionary authority and
power to administer the Plan, including, without limitation, the authority to:
(a) determine the individuals to whom Awards are granted, the type and amounts
of Awards to be granted and the time of all such Awards; (b) determine the
terms, conditions and provisions of, and restrictions relating to, each Award
granted; (c) interpret and construe the Plan and all Awards and any
certificates, notices or agreements relating thereto; (d) prescribe, amend and
rescind rules, guidelines and regulations relating to the Plan; (e) determine
the content and form of all certificates, notices and agreements relating to
Awards; (f) determine all questions relating to

page 3 of 14



--------------------------------------------------------------------------------



 



Awards under the Plan; (g) maintain accounts, records and ledgers relating to
Awards; (h) maintain records concerning its decisions and proceedings; (i)
employ agents, attorneys, accountants or other persons for such purposes as the
Committee considers necessary or desirable; and (j) do and perform all acts
which it may deem necessary or appropriate for the administration of the Plan
and to carry out the objectives of the Plan. Determinations, interpretations, or
other actions made or taken by the Committee pursuant to the provisions of the
Plan shall be final and binding and conclusive for all purposes and upon all
persons whomsoever. To the extent deemed necessary or advisable for purposes of
Rule 16b-3 of the Exchange Act or otherwise, the Board may act as the Committee
hereunder. No member of the Committee, or any officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to the
Plan, and shall, to the maximum extent permitted by the articles of
incorporation and by-laws of the Company and applicable law, be fully
indemnified and protected by the Company with respect to any such action,
determination or interpretation.
4.      Shares Subject to the Plan
4.1 Aggregate Limit. Subject to Section 11, the aggregate number of Shares of
which may be delivered under the Plan pursuant to Awards hereunder shall not
exceed 19,000,000 Shares. No fractional Shares may be issued.
4.2 Reuse of Shares. If and to the extent that an Award under the Plan shall
expire or terminate for any reason without having been exercised in full or
without all Shares subject to such Award having been issued or distributed
(including, without limitation, cancellation and re-grant), the Shares subject
thereto which have not become outstanding shall (unless the Plan shall have
terminated) become available for issuance under the Plan. If and to the extent
that Options granted under the Plan are exercised or Shares are distributed to a
Participant pursuant to an Award of Stock Appreciation Rights or Restricted
Stock Rights, and Shares are tendered or withheld for the payment of the Option
Price upon Option exercise or to satisfy tax withholding amounts, then such
number of Shares tendered or withheld for the payment of the Option Price or to
satisfy tax withholding amounts shall (unless the Plan shall have terminated)
become available for issuance under the Plan. In any such event, Awards of such
Shares shall be upon such terms and conditions as the Committee may determine.
5.      Stock Options
5.1 Awards of Incentive Stock Options and Non-Qualified Stock Options. The
Committee may grant Awards of Incentive Stock Options to Employees and grant
Awards of Non-Qualified Stock Options to Employees, Non-Employee Directors, and
Key Advisors. In no event shall the term of any Option granted under the Plan
exceed ten years from the Date of Grant.
5.2 Terms of Options. The number of Shares subject to each Option, the Option
Price, the expiration date of each Option, the extent to which each Option is
exercisable from time to time during the term of the Option and other terms and
conditions for each such Option shall be determined by the Committee and set
forth in the Option Agreement, not inconsistent with the terms of the Plan. If
the Option Agreement does not provide for a term or vesting period, then each
Option shall, subject to any other specific provisions of the Plan, be subject
to the following terms and conditions:

  (a)   Options issued prior to May 29, 2003 (other than Options issued in
connection with the Corporate Reorganization) (i) shall be exercisable for a
term of seven years from the Date of Grant, and (ii) shall vest one-fourth on
the first anniversary of the Date of Grant and on each of the three subsequent
anniversaries of the Date of Grant.

page 4 of 14



--------------------------------------------------------------------------------



 



  (b)   With respect to Options granted in connection with the Corporate
Reorganization:

  (i)   The following terms shall be the same as the terms of the options being
replaced: number of Shares underlying each Option, the vesting schedule and the
exercise price, (converted from Canadian dollars into U.S. dollars using the
exchange rate prevailing on the effective date of the Corporate Reorganization).
    (ii)   The period during which such Options shall be exercisable shall
expire on the later of (x) the original expiration date of the replaced options,
determined by the date on which they were granted by TrizecHahn Corporation and
(y) 66 months from the effective date of the Corporate Reorganization; provided,
however, that this Section 5.2(b)(ii) shall not apply to Participants who are
Former Employees.     (iii)   Except as set forth in this Section 5.2(b) and
Section 5.3, such Options shall be subject to all provisions of the Plan,
including without limitation, Section 5.5.

  (c)   Options (other than Options granted pursuant to (a) or (b) of this
Section 5.2) shall be exercisable for a term of ten years from the Date of Grant
and shall vest one-third on the first anniversary of the Date of Grant and on
each of the two subsequent anniversaries of the Date of Grant.

5.3 Minimum Option Price. No Option granted pursuant to the Plan shall have an
Option Price that is less than the Fair Market Value of a Share on the Date of
Grant; provided, for any Employee owning stock representing more than 10% of the
total combined voting power of all classes of stock of the Company (or, under
Section 424(d) of the Code, is deemed to own stock representing more than 10% of
the total combined voting power of all such classes of stock), the Option Price
for each Incentive Stock Option granted to such Employee shall not be less than
110% of the Fair Market Value of a Share on the Date of Grant.
5.4 Limit on Option Grants. The maximum number of Shares for which Options may
be granted to any Participant during each fiscal year of the Company shall be
4,000,000, which limit shall be construed and applied consistent with Section
162(m) of the Code and the regulations thereunder and subject to adjustment
pursuant to Section 11. The aggregate Fair Market Value of Shares with respect
to which an Incentive Stock Option Award may be exercisable for the first time
by any individual during any calendar year under this Plan shall not exceed
$100,000.
5.5 Termination of Employment or Services. Except as may otherwise be provided
in the Option Agreement, if the employment of an Employee or the services of a
Non-Employee Director or Key Advisor with the Company and all Subsidiaries shall
terminate for any reason (other than death, Disability or, excepting a Key
Advisor and a holder of an Incentive Stock Option, retirement), outstanding
Options that are immediately exercisable at the date of termination may be
exercised at any time prior to the expiration date of the Option or three months
after such date of such termination, whichever first occurs. Except as may
otherwise be provided in the Option Agreement, in the event the employment of an
Employee or the services of a Non-Employee Director or Key Advisor is terminated
by reason of death, Disability or (excepting a Key Advisor and a holder of an
Incentive Stock Option) retirement, outstanding Options that are immediately
exercisable at the date of termination may be exercised at any time prior to the
expiration date of the Options or one year after such date of termination,
whichever occurs first.
5.6 Exercise of Options. Subject to the provisions of the Plan, an Option may be
exercised from time to time by the delivery of a written notice of exercise to
the Company, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full

page 5 of 14



--------------------------------------------------------------------------------



 



payment for the Shares. The Option Price upon exercise of any Option shall be
payable to the Company in full either:

  (a)   in cash or its equivalent (including, for this purpose, the proceeds
from a cashless exercise through a broker pursuant to Regulation T as
promulgated by the Federal Reserve Board, or other borrowed funds as permitted
by the Option Agreement and applicable law);     (b)   by tendering
previously-acquired Shares (including, for this purpose, Shares deemed tendered
by affirmation of ownership), that (i) have an aggregate Fair Market Value at
the time of exercise equal to the total Option Price and (ii) if acquired from
the Company, have been owned by the Participant for at least six months prior to
the date of exercise (unless otherwise permitted by the Committee);     (c)   by
any other means which the Committee determines to be consistent with the Plan’s
purpose and applicable law; or     (d)   by a combination of (a), (b), and (c).

As soon as practicable after receipt of each notice and full payment, the
Company shall deliver to the Participant a certificate or certificates, or other
evidence of ownership, representing acquired Shares.
6.      Stock Appreciation Rights
6.1 Awards of Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights to Employees, Non-Employee Directors and Key Advisors at
such time or times as shall be determined by the Committee and shall be subject
to such terms and conditions as the Committee may decide, not inconsistent with
the terms of the Plan. SARs may be granted in tandem with or separately from an
Award of Options. An Award of an SAR shall be made pursuant to an SAR Agreement
containing such provisions not inconsistent with the Plan as the Committee shall
determine. No SARs may be granted in connection with an Incentive Stock Option
in a manner that disqualifies the Incentive Stock Option under Section 422 of
the Code.
6.2 Exercise of SARs. SARs may be exercised at such times and subject to such
conditions, including the performance of a minimum period of continuous
employment or services with the Company or its Subsidiaries, as the Committee
shall determine. SARs that are granted in tandem with an Option may be exercised
only upon the surrender of the right to exercise an equivalent number of Shares
under the related Option and may be exercised only with respect to the Shares
for which the related Option is then exercisable.
6.3 Payment of SAR Amount. Upon the exercise of an SAR, the Participant shall be
entitled to receive payment of an amount determined by multiplying:

  (a)   any increase in the Fair Market Value of a Share at the date of exercise
over the Fair Market Value of a Share at the Date of Grant, by     (b)   the
number of Shares with respect to which the SAR is exercised;

provided, at the Date of Grant, the Committee may establish, in its sole
discretion, a maximum amount per Share that is payable upon the exercise of an
SAR.
6.4 Method of Payment. Payment of an SAR shall be made in cash, Shares or any
combination thereof, as the Committee shall determine at the Date of Grant, the
time of payment, or any other time.

page 6 of 14



--------------------------------------------------------------------------------



 




6.5 Termination. Except as may otherwise be provided in the SAR Agreement, if
the employment of an Employee or the services of a Non-Employee Director or Key
Advisor with the Company and all Subsidiaries shall terminate for any reason
(other than death, Disability or, excepting a Key Advisor, retirement), any
outstanding SARs which were immediately exercisable at the date of termination,
may be exercised at any time prior to the expiration date of the SAR or three
months after such date of such termination, whichever first occurs. Except as
may otherwise be provided in the SAR Agreement, in the event the employment of
an Employee or the services of a Non-Employee Director or Key Advisor is
terminated by reason of death, Disability or (other than a Key Advisor)
retirement, any outstanding SARs which are immediately exercisable at the date
of termination may be exercised at any time prior to the expiration date of the
SARs or one year after such date of termination, whichever occurs first.
7.      Restricted Stock Awards; Restricted Stock Rights
7.1 Eligibility. The Committee may grant Awards of Restricted Stock or
Restricted Stock Rights to Employees and Non-Employee Directors of the Company
at such time or times as shall be determined by the Committee. An Award of a
Restricted Stock or Restricted Stock Rights shall be made pursuant to an
Agreement containing such provisions not inconsistent with the Plan as the
Committee shall determine.
7.2 Awards. Awards of Restricted Stock or Restricted Stock Rights shall be
subject to a vesting period of not less than three years of continuous
employment with the Company or its Subsidiaries, or service to the Company as a
Non-Employee Director, as determined by the Committee and shall be subject to
such additional restrictions and terms as the Committee deems appropriate. The
Committee may, but need not, establish performance goals to be achieved within
such vesting period as may be selected by it, using such measures of individual
performance or the performance of the Company as the Committee determines. A
Participant shall have all of the rights of a shareholder with respect to Shares
of Restricted Stock awarded in accordance with this Section 7. A Participant who
is awarded Restricted Stock Rights shall have no rights of a shareholder with
respect to the Shares underlying the Award, except the right to Dividend
Equivalents as set forth in Section 7.5.
7.3 Lapse of Restrictions and Distribution.

  (a)   Upon satisfaction of vesting and other performance conditions set forth
in the Award of Restricted Stock, the restrictions so satisfied shall lapse as
provided in the Award. The restrictions may lapse separately or in combination
at such times, under such circumstances, in such installments, upon the
satisfaction of performance goals or otherwise, as set forth in the Award.    
(b)   Upon satisfaction of vesting and other performance conditions set forth in
the Award of Restricted Stock Rights, the Participant shall receive a
distribution, without payment on his part, of the number of Shares satisfying
such restrictions, subject to such further restrictions as may be set forth in
the Award.

7.4 Forfeitures. Except as provided herein, or except as otherwise determined by
the Committee, if an Employee’s employment or services of a Non-Employee
Director with the Company and all Subsidiaries is terminated for any reason
(other than by reason of death, Disability or retirement) prior to satisfaction
of the vesting or performance restrictions, then such Restricted Stock and
Restricted Stock Rights failing to satisfy such restrictions shall be forfeited,
together with any accrued undistributed dividends. If an Employee’s employment
or services of a Non-Employee Director is terminated by reason of death,
Disability or retirement, then all restrictions with respect to all Restricted
Stock and Restricted Stock Rights awarded to such Employee or Non-Employee
Director shall lapse and the Shares underlying the Award shall be

page 7 of 14



--------------------------------------------------------------------------------



 




distributed to such individual or, in the event of such individual’s death, to
the person or persons entitled thereto by will or the laws of descent and
distribution.
7.5 Dividends; Dividend Equivalents. On each date on which the Company pays a
dividend with respect to its Shares, (i) each Participant who holds Restricted
Stock shall be entitled to receive a dividend with respect to each Share and
(ii) each Participant who holds a Restricted Stock Right shall be entitled to
receive a Dividend Equivalent with respect to each Restricted Stock Right.
Dividends and Dividend Equivalents shall be paid at such time or times, and may
be subject to such terms and conditions, as the Committee shall determine.
8.      Performance Awards
8.1 Eligibility. The Committee may grant Performance Awards to officers and
other key Employees at such time or times as shall be determined by the
Committee, and which may be awarded in connection with an Award of Restricted
Stock or Restricted Stock Rights. A Performance Award shall be made pursuant to
an Agreement containing such provisions not inconsistent with the Plan as the
Committee shall determine.
8.2 Awards. Each such Performance Award shall be earned based on the
satisfaction of performance goals during an applicable performance period, shall
be denominated in performance units, each such unit having a value equal to the
Fair Market Value of a share on the Date of Grant, in an aggregate amount valued
on the Date of Grant not exceeding one hundred percent (100%) of the Employee’s
base salary, and shall be based on performance criteria selected from among the
following factors, or any combination of the following, applicable to the
Company as a whole or to any individual subsidiary as the Committee deems
appropriate: return on equity, return on common equity funds from operations,
adjusted funds from operations, return on working capital, total shareholder
return, return on assets, return on investment, revenues, share price, earnings
per share or any similar earnings-based financial measure determined by the
Committee. The Committee may select the goals specified from Award to Award,
which need not be the same for each Employee. For each performance period, the
Committee shall also establish appropriate criteria to determine the basis upon
which a Performance Award shall be made under the Plan with respect to that
period. The value of each such performance unit shall be increased by an amount
equal to the dividend paid from time to time on a Share representing each such
performance unit which shall be deemed reinvested in additional such performance
units at the Fair Market Value of a Share on such date.
8.3 Payment and Amount. Upon the satisfaction of a performance goal or goals for
a performance period (which may include the satisfaction of any applicable
performance restriction set forth in an Award of Restricted Stock or Restricted
Stock Rights), the Employee shall receive a payment in cash, stock, or a
combination of cash and stock, of the amount due under the Performance Award,
not exceeding an amount equal to the value of three times the number of
performance units credited to the Employee (including deemed reinvestment of
dividends) at the end of the performance period pursuant to the Award, each such
performance unit having a value equal to the Fair Market Value of a Share on the
payment date.
8.4 Forfeiture. Except as determined by the Committee, if an Employee’s
employment with the Company and its Subsidiaries is terminated for any reason
(other than by reason of the Employee’s death, Disability or retirement) prior
to the payment of any portion of a Performance Award, the Employee shall forfeit
all rights to receive any portion of the Performance Award remaining unpaid at
such termination. If an Employee’s employment is terminated by reason of the
Employee’s death, Disability or retirement, the Employee or, in the event of the
Employee’s death, the person or persons entitled thereto by will or the laws of
descent and distribution, shall receive payment of all Performance Awards for
which the performance goals set forth under the Performance Award (other than
the lapse of time) have been met.

page 8 of 14



--------------------------------------------------------------------------------



 



9.      Other Share-Based Awards
        The Committee may grant to Employees, non-Employee Directors and Key
Advisors other Awards that are valued in whole or in part by reference to or are
otherwise based on Shares, consistent with the terms of the Plan. Awards may
include, without limitation, the grant of Shares based on certain conditions,
the payment of cash based on the performance of the Common Stock, and the
payment of Shares in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.
10.      Vesting in Certain Events
10.1 Special Acceleration. The Committee may accelerate the exercisability of
any Option or Stock Appreciation Right or waive any restrictions or performance
goals (or both) with respect to Awards of Restricted Stock, Restricted Stock
Rights, Performance Awards and other Share-based Awards, in whole or in part at
any time.
10.2 Acceleration Upon a Change in Control. Any other provision of the Plan to
the contrary, upon the occurrence of a Change in Control (as hereinafter
defined): (a) each outstanding Option or SAR shall become immediately vested and
exercisable with respect to the full number of Shares subject to such Option or
SAR; and (b) all restrictions shall lapse, and all performance goals shall be
deemed satisfied, with respect to all Awards of Restricted Stock and Restricted
Stock Rights and Performance Awards. In addition, the Committee in its
discretion may, but shall not be required to, provide for accelerated vesting of
Awards upon the occurrence of other events, including those relating to tender
offers, threatened Changes in Control or other similar circumstances. In
addition, in the case of a Change in Control relating to a merger or
consolidation in which the Company is not the surviving entity and in which all
the holders of outstanding Shares shall receive all or substantially all the
merger or consolidation consideration in cash (or any other transaction with
respect to which the Committee determines that the assumption or other
continuation of the Options would not be appropriate), the Committee may, but
shall not be obligated to, provide that any or all outstanding Options shall be
cancelled upon, or immediately prior to, the consummation of the relevant
transaction, in exchange for a cash payment to the relevant Participant with
respect to each outstanding Option equal to the product of (x) the number of
Shares subject to such Option multiplied by (y) the excess, if any, of the
Transaction Value (as defined below) over the Option Price of such Option. As
used herein, “Transaction Value” means the value of the per Share consideration
to be paid in connection with the consummation of the relevant transaction,
determined by calculating the sum of (i) the cash and (ii) the fair market value
(as determined in good faith by the Committee) of any non-cash consideration
comprising such per Share consideration.
10.3 Definition of Change in Control. A “Change in Control” shall be deemed to
have occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:

  (a)   any person (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), as such term is modified in Sections
13(d) and 14(d) of the Exchange Act), other than (i) any employee plan
established by the Company or any Subsidiary, (ii) the Company or any of the
Company’s affiliates (as defined in Rule 12b-2 promulgated under the Exchange
Act), including any PM Affiliate (as hereinafter defined), (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the

page 9 of 14



--------------------------------------------------------------------------------



 



      securities beneficially owned by such person any securities acquired
directly from the Company or its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing 20% or
more of either the then outstanding Shares or the combined voting power of the
Company’s then outstanding voting securities; provided, however, that,
notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person becomes a beneficial owner of more than 20% of the
then outstanding Shares or combined voting power of the Company’s then
outstanding voting securities as the result of the acquisition of Shares by the
Company (a “Company Share Repurchase”); however if such person acquires any
additional Shares following such Company Share Repurchase, such acquisition of
additional Shares shall constitute a Change in Control unless, after giving
effect to such acquisition, such person will not beneficially own 20% or more of
the then outstanding Shares or combined voting power of the Company’s then
outstanding voting securities; and provided, further, that no Change in Control
shall be deemed to occur hereunder so long as the Company remains a PM
Affiliate;

  (b)   a change in the composition of the Board of the Company (the “Board”)
such that individuals who, as of May 29, 2003, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the May 29, 2003 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (including by prior application of
this proviso) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;
    (c)   the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or approve the issuance of voting
securities in connection with a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, at
least 50.1% of the combined voting power of the voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation, (ii) a merger or consolidation with or into a PM
Affiliate or (iii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(determined pursuant to clause (a) above) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing 20% or more of
either the then outstanding shares of Stock or the combined voting power of the
Company’s then outstanding voting securities;

page 10 of 14



--------------------------------------------------------------------------------



 



      provided, however that if, at any time on or prior to approval by
stockholders of a merger or consolidation, the Committee determines that the
consummation of such merger or consolidation is subject (whether for regulatory
reasons or otherwise) to significant uncertainty, the Committee may provide that
a Change in Control that would otherwise be deemed to occur hereunder upon such
stockholder approval shall instead occur only upon consummation of the relevant
merger or consolidation (within a specified time period following stockholder
approval, if appropriate) or upon the occurrence of any other event or events
occurring prior to such consummation specified by the Committee; or
     
    (d)   the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to (i) a PM
Affiliate, or (ii) an entity, at least 50.1% of the combined voting power of the
voting securities of which are owned by persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, (i) no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Stock immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (ii) with respect to an Award that is
subject to Section 409A of the Code and payment or settlement of the Award is to
be accelerated in connection with the Change in Control, no event(s) set forth
in clauses (a), (b), (c) or (d) above shall constitute a Change in Control for
purposes of the Plan and any Agreement unless such event(s) also constitutes a
“change in the ownership”, “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company as defined
under Section 409A of the Code; provided, however, that clause (ii) will only
apply to the extent required by Section 409A of the Code.
As used in this Section 10.3, the term “PM Affiliates” means Peter Munk, the
Company and any entity or person affiliated with Peter Munk; provided, however,
that Peter Munk and such affiliates shall cease to be deemed PM Affiliates if,
at any time following May 29, 2003, they cease to have continually possessed
control (within the meaning of Rule 405 under Regulation C promulgated under the
Securities Act of 1933, as amended) over the Company or any successor thereto.
In the event that Peter Munk and his affiliates cease to continuously possess
control over the Company (and thereby cease to constitute “PM Affiliates”
hereunder), including, without limitation, by reason of Mr. Munk’s death (such
cessation of continuous control being hereinafter referred to as a “PM Event”),
(x) such PM Event shall not result automatically in a Change in Control
hereunder, even if any person (including, without limitation, Peter Munk or his
affiliates or any transferee of or successor to any of them) beneficially owns
20% of the then outstanding Shares or combined voting power of the Company’s
then outstanding securities, and (y) the Committee (A) promptly shall make a
determination whether to accelerate Awards upon or in connection with such PM
Event, taking into consideration, among other things, whether any person
beneficially owns more than 20% of the then outstanding Shares or combined
voting power of the Company’s then outstanding securities or otherwise possesses
actual or potential control over the Company, and (B) if it determines not to
accelerate Awards upon or in connection with such PM Event, shall establish
rules and guidelines to determine the circumstances following a PM Event when a
Change in Control will be deemed to occur.

page 11 of 14



--------------------------------------------------------------------------------



 




11.      Certain Adjustments
        Notwithstanding any provision of the Plan or any Agreement to the
contrary, in the event of any change in the outstanding Shares by reason of a
stock dividend or stock split, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares or otherwise or any other event
that may dilute or enlarge the rights of Participants with respect to (i) the
number of Shares covered by each outstanding Award of Options, SARs, Restricted
Stock, Restricted Stock Rights, Performance Awards or other Share-based Awards
under the Plan or (ii) the Option Prices (and SAR base value) in respect
thereof, then, subject to Section 409A of the Code, if applicable, (a) such
proportionate adjustments or substitutions shall be made as may be necessary to
the aggregate limit set forth at Section 4.1 on Awards made under the Plan to
prevent dilution or enlargement of the rights of Participants with respect to
any of the matters described above, and (b) the Committee may make such other
adjustments or substitutions, consistent with the foregoing, as it deems
appropriate in its sole discretion.
12.      Transferability
12.1 Restricted Stock. Shares subject to Restricted Stock Awards shall not be
sold, assigned, pledged or otherwise transferred, voluntarily or involuntarily,
by the Participant, while they are subject to the restrictions described in
Section 7.2.
12.2 Options, Stock Appreciation Rights, Restricted Stock Rights, Performance
Awards and Other Share-Based Awards. Options, Stock Appreciation Rights,
Restricted Stock Rights, Performance Awards and other Share-based Awards granted
under the Plan are personal to the Participant and no such Award acquired
directly or indirectly under the Plan may be transferred, assigned, pledged or
hypothecated (whether by operation of law or otherwise), except as provided by
will, the applicable laws of descent and distribution or as required by law, and
no such Award shall be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
such an Award not specifically permitted herein shall be void. An Option or
Stock Appreciation Right may be exercised only by the Participant during his
lifetime and, following the Participant’s death, may be exercised pursuant to
Section 5 and Section 6, only by the legal representative of the Participant’s
estate or by the person who acquires the right to exercise such Award on his
death by bequest or inheritance, unless the Committee determines otherwise.
13.      Amendment or Termination of The Plan
        Subject to applicable laws, policies, rules and regulations, the Board
or the Committee may, at any time and from time to time, amend, modify or
terminate the Plan without shareholder approval; provided, however that no
amendment to increase the aggregate number of Shares under Section 4.1 that may
be Awarded under the Plan shall be effective until confirmed by vote of the
shareholders of the Company as may be required under applicable stock exchange
rules; and provided further that no termination, amendment, modification or
suspension of the Plan shall materially and adversely alter or impair the rights
of a Participant in any Award previously made under the Plan without the consent
of the holder thereof.
14.      Section 409A of the Code.
        Notwithstanding any contrary provision in the Plan or an Agreement, if
any provision of the Plan or an Agreement contravenes Section 409A of the Code
or could cause an Award to be subject to the interest or penalties under
Section 409A of the Code, such provision of the Plan or any Award Agreement may
be modified by the Company without consent of the Participant to maintain, to
the maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Committee may have pursuant to the Plan shall
not be applicable to an Award

page 12 of 14



--------------------------------------------------------------------------------



 



that is subject to Section 409A of the Code, to the extent such discretionary
authority will contravene Section 409A of the Code. Nothing in this Section 14
will obligate the Company to make such modifications.
15.      Taxes
        The Company shall have the authority to withhold, or require a
Participant to remit to the Company an amount sufficient to satisfy federal,
state, and local withholding tax requirements on any Award under the Plan, and
the Company may defer payment of cash or issuance of Shares until such
requirements are satisfied. Unless otherwise determined by the Committee, a
Participant may elect, subject to such conditions as the Committee may require,
to have Shares otherwise deliverable under the Plan withheld by the Company and
having a Fair Market Value sufficient to satisfy all or part of such
requirements or, if so determined by the Committee, the Participant’s estimated
total federal, state, and local tax obligation associated with the transaction.
16.      Rights as a Shareholder
        The holder of an Option, SAR or Restricted Stock Rights shall not have
any rights as a shareholder of the Company with respect to any of the Shares
covered by such Option, SAR or Restricted Stock Rights until the issuance of
Shares upon the exercise of such Option or SAR or the satisfaction of vesting
and performance conditions set forth in such Restricted Stock Rights Award.
17.      No Rights to Awards
        No Employee, Non-Employee Director or Key Advisor shall have any claim
to be granted any Award under the Plan, and neither the Company nor shall the
Committee be obligated to treat eligible Employees, Non-Employee Directors or
Key Advisors uniformly.
18.      Unfunded Plan
        Insofar as the Plan provides for Awards of cash, Shares, rights or a
combination thereof, the Plan shall be unfunded. The Company may maintain
bookkeeping accounts with respect to Participants who are entitled to Awards
under the Plan, but such accounts shall be used merely for administrative
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by interests in Awards nor shall the Plan be
construed as providing for any such segregation. None of the Committee, the
Company or the Board shall be deemed to be a trustee of any cash, Shares or
rights to Awards granted under the Plan. Any liability of the Company to any
Participant with respect to an Award or any rights thereunder shall be based
solely upon any contractual obligations that may be created by the Plan and any
Agreement, and no obligation of the Company under the Plan shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
19.      Compliance With Applicable Law and Listing Requirements
        The Plan is intended to comply with Section 16 of the Exchange Act, the
Sarbanes-Oxley Act of 2002, and other applicable law and listing requirements of
any exchange or other market in which Shares may be traded, and the Committee
shall interpret and administer the provisions of the Plan or any Award or
Agreement under the Plan in a manner consistent therewith. To the extent any
provision of the Plan or Agreement or any action by the Committee fails to so
comply, it shall be deemed null and void. The Committee may, at any time, impose
such conditions and limitations to the exercise of an Option, Stock Appreciation
Right or other Award as the Committee deems necessary or desirable in order to
comply with the requirements of Sections 16(a) and 16(b) of the Exchange Act,
the Sarbanes-Oxley Act of 2002, and the rules

page 13 of 14



--------------------------------------------------------------------------------



 



and regulations thereunder, or to obtain exemption therefrom. Moreover, in the
event the Plan or an Award or Agreement under the Plan does not include a
provision required by Rule 16b-3 to be stated therein, such provision (other
than one relating to eligibility requirements, or the price and amount of
Options) shall be deemed automatically to be incorporated by reference into the
Plan or such Award or Agreement insofar as Participants subject to Section 16 of
the Exchange Act are concerned. No Award requiring the delivery of Shares shall
be exercised or paid out unless at the time of such exercise or payout (i) such
Shares are covered by a currently effective registration statement filed under
the Securities Act of 1933, as amended, if one is then required, or in the sole
opinion of the Company and its counsel such issuance of Shares is otherwise
exempt from the registration requirements of such act, and (ii) such Shares are
listed on any securities exchange (or traded on the Nasdaq National Market or
other national market quotation system) to the extent that shares of common
stock of the Company, generally, are so listed or traded.
20.      Avoidance of Liability
        Notwithstanding anything contained in the Plan or any Agreement to the
contrary, if the consummation of any transaction under the Plan would result in
the possible imposition of liability on a Participant pursuant to Section 16(b)
of the Exchange Act, the Committee shall have the right, in its sole discretion,
but shall not be obligated, to defer such transaction to the extent necessary to
avoid such liability, but in no event for a period in excess of 180 days.
21.      Shareholder Approval; Term of Plan
        This amended and restated Plan shall become effective upon its approval
by the shareholders of the Company. The Plan shall expire May 29, 2013, no
Awards may be granted after that date, and Awards granted before that date shall
remain outstanding in accordance with their terms.
22.      No Right to Employment
        Nothing in the Plan or in any Agreement, nor the grant of any Award,
shall confer upon any individual any right to continue in the employ of the
Company or to be entitled to any remuneration or benefits not set forth in the
Plan or such Agreement or interfere with or limit the right of the Company to
modify the terms of, or terminate, such individual’s employment at any time.
23.      Severability
        In the event that any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
24.      Governing Law
      The Plan shall be governed by the laws of the State of Delaware
(determined without regard to the choice of law provisions thereof). Each
Participant shall, by accepting an Award, consent to the jurisdiction and venue
of the federal and state courts located in Chicago, Illinois.
25.      Impact on Other Plans
        This Plan shall not be deemed to provide compensation to Employees for
purposes of computing benefits under any benefit plan of the Company and shall
not affect any benefits now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

page 14 of 14